Citation Nr: 1502083	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-02 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center in Atlanta, Georgia. 


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond December 3, 2006.

(The issue of entitlement to service connection for fibroid cysts, claimed as secondary to service-connected endometriosis with bilateral corpus luteal cysts, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2012, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development of the Veteran's claim is necessary.

The governing legal criteria provide that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must first become a member of the Armed Forces, serve at least two years of continuous service, and must be discharged with an "honorable" discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  It is also noted that the governing legal criteria provide a ten-year period of eligibility during which an individual may use entitlement to Chapter 30 educational assistance benefits; and this period begins on the date of the veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

In the present case, the Veteran served on active duty from March 12, 1990, to December 2, 1996, and was issued an honorable discharge.  Thus, she was entitled to Chapter 30 educational benefits with a delimiting date of December 3, 2006.  Indeed, such is the delimiting date assigned, as reflected in the record. 

The Veteran contends that she has been unable to attend school as a result of her medical conditions, including a psychiatric disorder and gynecological problems.  The record reflects that the Veteran was granted service connection for a psychiatric disorder in a March 1998 rating decision, which has been evaluated as 50 percent disabling from December 3, 1996, and 10 percent disabling from July 1, 2001.  She was also granted service connection for endometriosis with bilateral corpus luteal cysts in the March 1998 rating decision, and that disability has been rated as 10 percent disabling from December 3, 1996, and 30 percent disabling from February 27, 2004.  Additionally, Social Security Administration records show that, in January 1999, the Veteran was determined to be totally disabled due to psychiatric and gynecological problems effective December 2, 1996.

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the Veteran was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because 
of a physical or mental disability that did not result from the Veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 C.F.R. § 21.7051(a) (2014). 

The Board notes that a veteran's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.7051(c).  It is currently unclear from the record the beginning and ending dates of the period(s) during which the Veteran contends that she was unable to go to school or attend training because of her medical disabilities.  In light of the foregoing, the Veteran should be contacted and asked to clarify the beginning and ending dates of the period(s) during which she contends that she was unable to attend school training because of her medical disabilities.

Additionally, the Veteran testified in November 2012 that she participated in VA vocational rehabilitation in approximately 2006.  It does not appear that her vocational rehabilitation folder has been associated with the claims folder or the educational folder, and such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify the specific beginning and ending dates of the period(s) during which she contends that she was unable to go to school or attend training because of her medical and psychiatric disabilities.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her psychiatric and gynecological disabilities since separation from service.  After securing the necessary release, the AOJ should request any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant VA treatment records, if any.  If any requested records are not available, the Veteran should be notified of such. 

3.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims file.

4. After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated based on the entire evidence of record to include that evidence contained in the Veteran's claims file, education file, vocational rehabilitation file, and electronic claims folders.  If the benefit sought on appeal remains denied, further the Veteran and her representative a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






